DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowed Claims
Claims 1 and 16 are allowed. Therefore dependent claims 2-15, and 17-18 are allowed, as they are dependent upon an allowed claim.
Claims 1 and 16 contain allowable subject matter. Therefore dependent claims 2-15, and 17-18 contain allowable subject matter, as they depend from one of claim 1 and 16 contain all subject matter disclosed in the claim from which they depend upon.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular a method, implemented by one or more processors, of enabling selected use of control words for decrypting content, said control words being distributed to each of a plurality of receivers or groups of receivers, the method comprising: establishing a plurality of sets of primary product keys, each set containing at least two different primary product keys; making available one and only one primary product key of each set to each receiver or group of receivers, such that each receiver or group of receivers is provided with a different combination of said primary product keys; for each set of primary product keys, providing to the plurality of receivers or groups of receivers a different primary entitlement control message corresponding to each primary product key of said set, each such primary entitlement control message distributing a primary control word for recovery through decryption using the corresponding primary product key, the primary control word being configured to decrypt content.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426